Citation Nr: 0715268	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Louisville, Kentucky.

The bilateral hearing loss claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In June 1962 the veteran's ears were clinically evaluated 
as normal and he indicated he did not have and had not had 
ear trouble.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent clinical evidence to be 
etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of letters issued in 
February 2003 and August 2006 that informed the veteran of 
the evidence required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  The latter letter also requested he submit any 
evidence in his possession pertinent to his claim and 
informed him of potential rating and effective date criteria.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Additional notice was provided to the 
appellant after the initial adjudication.  However, the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's statements in support of his appeal, his 
service medical records as well as post-service VA medical 
records.  A lay statement has been submitted.  Private 
medical records have also been associated with the claims 
file but do not contain evidence relating to tinnitus.  VA 
opinions were obtained and the resulting reports are of 
record.  The veteran, via his representative's April 2007 
informal hearing presentation, argues that he should be 
afforded a VA examination by an ear, nose and throat 
specialist.  However, the VA examinations were conducted by 
audiologists who were able to provide competent medical 
evidence and the opinions rendered, in connection with the 
complete evidentiary record, are adequate for appellate 
review of the tinnitus claim.  See Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007).

The Board has carefully reviewed the veteran's statements and 
his testimony at the March 2004 hearing at the RO and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim which VA has been 
authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Tinnitus Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1131; Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran's military occupational specialty is indicative 
of in-service exposure to noise but his service medical 
records do not indicate he sought treatment for tinnitus.  
The June 1962 report of medical examination for release from 
active duty indicates his ears were clinically evaluated as 
normal and he noted on his contemporaneous report of medical 
history that he did not have and had not had ear trouble.  A 
May 2002 VA progress note indicates the veteran had a history 
of military and occupational noise exposure and he noticed 
constant bilateral tinnitus.  However, the October 2003 VA 
audio examination report shows the examiner indicated, based 
on a lack of in-service complaints, that it was less than 
likely that the veteran's tinnitus was related to his active 
military service.  See also April 2004 VA audio examination 
report.  

As competent medical evidence does not link the currently 
diagnosed tinnitus to the veteran's active military service, 
the weight of the evidence is against his service connection 
claim and this appeal is denied.  See Ortiz v. Principi, 274 
F. 3d 1361, 1365 (Fed. Cir. 2001) (doctrine of reasonable 
doubt does not apply when the preponderance of the evidence 
is against claim).  


ORDER

Service connection for tinnitus is denied.


REMAND

The October 2003 and April 2004 VA audio examination reports 
contain opinions regarding the etiology of the veteran's 
currently diagnosed bilateral hearing loss.  However, unlike 
the veteran's diagnosed tinnitus, the reports do not 
correspond with the findings revealed by his service medical 
records.  Specifically, the examination reports refer to 
normal audiological testing in connection with the opinions 
rendered.  In Hensley v. Brown, the Court noted that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
5 Vet. App. 155, 157 (1993).  The veteran's April 1962 report 
of medical examination for training contains an audiometer 
finding of 35 decibels at the 4000 Hz for the left ear.  The 
opinions rendered in this case focused on the whispered voice 
testing results.  As such, a VA opinion that references the 
April 1962 audiometer findings is required prior to appellate 
review of this claim.  See 38 C.F.R. § 3.159(c)(4) (2006).



Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiologic examination to determine 
whether the veteran's currently diagnosed 
bilateral hearing loss is at least as 
likely as not (at least a 50 percent 
probability) etiologically related to his 
period of active duty, to include in-
service exposure to noise.  A complete 
rationale for all opinions provided must 
be set forth, to include reference to the 
April 1962 audiometer findings.  Send the 
claims folder to the examiner for review.

2.  Thereafter, readjudicate the veteran's 
service connection claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


